Dismissed and Memorandum Opinion filed July 7, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00042-CR

                   MONIQUE ANN MCGOWAN, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CR-2329

                  MEMORANDUM OPINION


      On February 22, 2013, appellant entered a guilty plea to the offense of
possession of a controlled substance. In accordance with a plea bargain agreement
with the State, the trial court deferred adjudication of appellant’s guilt and placed
her on two years’ deferred-adjudication community supervision. On January 15,
2015, the State filed a motion to adjudicate appellant’s guilt on the grounds that
she violated the terms of her community supervision. After a plea of not true to the
State’s motion, the trial court found at least one of the allegations true and
adjudicated appellant’s guilt on December 17, 2015. The trial court assessed
punishment at 180 days in the State Jail Division of the Texas Department of
Criminal Justice. Appellant filed a notice of appeal on December 17, 2015.

      On May 10, 2016, counsel for appellant filed a motion to withdraw appeal,
alleging that appellant no longer wished to pursue this appeal. Counsel delivered a
copy of the motion to appellant, but appellant failed to return a signed copy of the
motion. Because appellant had not signed the motion, it did not comply with Texas
Rule of Appellate Procedure 42.2(a). On June 2, 2016, this court ordered a hearing
to determine, among other things, whether appellant desired to pursue this appeal.
On June 27, 2016, the trial court conducted the hearing, and the record of the
hearing was filed in this court on June 29, 2016.

      At the hearing, counsel appeared without appellant. According to counsel,
appellant refused to appear because she had an outstanding warrant, which was
confirmed by the State. However, counsel confirmed that he had discussed the
issues with appellant and determined that appellant no longer wished to pursue her
appeal. Following the hearing, the trial court recommended the appeal be
dismissed.

      Appellant has not filed a compliant written motion to withdraw the appeal or
a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). However,
based upon the testimony of counsel at the hearing that appellant does not want to
continue her appeal, we conclude that good cause exists to suspend the operation
of Rule 42.2(a) in this case. See TEX. R. APP. P. 2.

      Accordingly, we dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2